[Cite as In re Estate of Riddle, 2022-Ohio-644.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


In re Estate of Eddie M. Riddle                        Court of Appeals No. WD-21-041

        Appellee                                       Trial Court No. 2012-1204


[Loretta Riddle-Appellant]                             DECISION AND JUDGMENT

                                                       Decided: March 4, 2022

                                                   *****

        Thomas E. Teet, for appellant.

        Loretta Riddle, pro se.

                                                   *****

        DUHART, J.

        {¶ 1} This is an appeal filed by appellant, Loretta Riddle, from the May 27, 2021

judgment of the Wood County Court of Common Pleas, Probate Division. For the

reasons that follow, we affirm the trial court’s judgment.

        {¶ 2} Appellant sets forth one assignment of error:

                 The trial court erred and abused its discretion in determining that a

        portion of the settlement proceeds be allocated to a survival action.
                                       Background

       {¶ 3} Appellant’s father, Eddie Riddle, was a millwright by trade. In 2002, and

again in 2008, Mr. Riddle was diagnosed with lung cancer. In September 2011, Mr.

Riddle signed an Attorney Employment Agreement (“Agreement”), with a law firm out

of Texas, in order to seek recovery for personal injury and/or death-related damages due

to his exposure to asbestos. On November 30, 2011, Mr. Riddle died from lung cancer

and chronic obstructive pulmonary disease (“COPD”). Mr. Riddle was survived by his

wife, Kathy Riddle (appellant’s mother), two adult children (one of whom was appellant),

and three grandchildren.

       {¶ 4} On July 16, 2012, the Wood County Court of Common Pleas, Probate

Division, admitted Mr. Riddle’s last will and testament. Consistent with the terms of the

will, Kathy Riddle was named as executor of Mr. Riddle’s estate. Other proceedings in

probate court ensued. Then, on November 10, 2020, an Application to Approve

Settlement and Distribution of Wrongful Death and Survival Claims (“Application”) was

filed by Kathy Riddle. Thereafter, an amended Application (“Amended Application”)

was filed. In both the Application and Amended Application, Kathy Riddle requested

that the entire settlement proceeds, after attorney fees and expenses, be allocated as a

survival claim.

       {¶ 5} A hearing was held May 17, 2021, in order for the probate court to receive

evidence as to the classification and distribution of the proposed settlement proceeds. On

May 27, 2021, the probate court rendered a decision approving the settlement and finding

75 percent of the settlement proceeds, after expenses, should be classified and distributed

2.
as and for the survival claim, and 25 percent should be classified and distributed as and

for the wrongful death claim. Appellant timely appealed.

                                        Arguments

       {¶ 6} Appellant argues the entire settlement should be allocated as wrongful death

proceeds. Appellant notes the Agreement did not specify whether the claims were for

personal injury or wrongful death. Appellant further observes the Agreement provides it

“‘shall be construed in accordance with the laws of the state of Texas.’” Appellant cites

to Texas law, which was in effect in when her father was first diagnosed with lung

cancer, in support of her assertion that a suit for personal injury must be brought within

two years after the cause of action accrues. Appellant cites to additional Texas law which

provides that a cause of action for personal injury accrues on the date the person knew or

should have known of the injury, and that the injury was work-related.

       {¶ 7} Appellant contends no testimony was presented that any reasonable

diligence was exercised to discover whether her father’s injuries were likely caused by

the wrongful acts of another, through exposure to asbestos. Appellant maintains when

her father signed the Agreement the two-year statute of limitations for a personal injury

claim had expired, as he was first diagnosed with cancer in 2002, so only a wrongful

death claim was left.

       {¶ 8} Appellant also asserts the trial court failed to give weight to the timing that

her father signed the Agreement. Appellant submits her father’s intent should be decided

by extrinsic evidence, just like in Natl. City Bank v. de Laville, 6th Dist. Lucas No. L-08-



3.
1240, 2009-Ohio-5725, to conclude the entire settlement should be allocated as wrongful

death proceeds.

       {¶ 9} Appellee, the Estate of Eddie Riddle, counters that the trial court’s judgment

should be upheld. Appellee contends the court applied reasonable discretion and

properly allocated the settlement proceeds between wrongful death and survival claims.

Appellee argues the court clearly delineated why the statute of limitations argument

advanced by appellant was not well-taken. Lastly, appellee opines that the reference in

the Agreement to Texas law governs only matters relative to the attorney-client

relationship, and has no authority as to the pursuit, settlement or classification of the

underlying claims.

                                            Analysis

       {¶ 10} We will first examine appellant’s contention that when her father signed

the Agreement, the two-year statute of limitations for a personal injury action, under

Texas law, had expired. Appellant suggests, pursuant to the Agreement, the laws of

Texas govern and bar a personal injury claim on Mr. Riddle’s behalf.

       {¶ 11} We note the probate court rejected appellant’s suggestion, finding “the

subject matter settlements cannot be classified as survival actions on the grounds of

statute of limitations related argument.” The court mentioned “* * * the defendants or

named entities in the actions resulting in the underlying settlements did not pursue or

succeed in a statute of limitations defense relative to the claims themselves as is apparent

by the very existence of the underlying settlements themselves.”



4.
       {¶ 12} While appellant argues in her assigned error that the probate court abused

its discretion, the interpretation of a written contract is a question of law which we review

de novo. See Nationwide Mut. Fire Ins. Co. v. Guman Bros. Farm, 73 Ohio St.3d 107,

108, 652 N.E.2d 684 (1995).

       {¶ 13} Upon review, we find the Agreement explains the attorney-client

relationship between Mr. Riddle and his counsel. We also find the record clearly shows

the probate court was tasked with approving the proposed settlement, then classifying and

allocating the settlements proceeds, not construing the Agreement or resolving any

disputes under the Agreement. Since the Agreement was not at issue, including when it

was signed by Mr. Riddle and its provision regarding Texas law, we conclude the probate

court did not err in failing to give weight to the timing that Mr. Riddle signed the

Agreement, nor did the court err in rejecting appellant’s suggestion that pursuant to the

Agreement, the laws of Texas barred a personal injury claim on Mr. Riddle’s behalf.

       {¶ 14} We now turn to appellant’s assertions that the probate court abused its

discretion by allocating a portion of the settlement proceeds to the survival action, and

that her father’s intent should be decided by extrinsic evidence to conclude the entire

settlement should be allocated as wrongful death proceeds. Appellant cites to de Laville,

6th Dist. Lucas No. L-08-1240, 2009-Ohio-5725, at ¶ 14, where we set forth:

              [t]he interpretation of wills is a question of law, and, thus, when

       determining intent and interpreting the terms of a testamentary trust,

       appellate courts apply a de novo standard of review. * * * “A fundamental

       tenet for the construction of a trust is to ascertain, within the bounds of the

5.
       law, the intent of the grantor.” * * * As a general rule, when the language of

       the trust agreement is unambiguous, a grantor’s intent can be determined

       from the express terms of the trust itself. * * * Where the terms are

       ambiguous or where the grantor’s intent is unclear, a court may consider

       extrinsic evidence to ascertain the grantor’s intent. * * *

       {¶ 15} Upon review, we find the de Laville case inapplicable. In de Laville, we

reviewed the probate court’s determination of the meaning of certain terms in estate

documents, while here we are examining the probate court’s classification and allocation

of a settlement as survival action or wrongful death action proceeds.

       {¶ 16} Survival claims and wrongful death claims are separate, independent

actions that belong to separate individuals. Peters v. Columbus Steel Castings Co., 115

Ohio St.3d 134, 2007-Ohio-4787, 873 N.E.2d 1258, ¶ 9, 17. A survival claim may be

brought by a decedent’s estate to recover for injuries suffered by the decedent before his

death, while a wrongful death claim belongs to the decedent’s beneficiaries for the

injuries the beneficiaries personally suffered as a result of the death. Id. at ¶ 10, 19.

       {¶ 17} Under the general survival statute, R.C. 2305.21, a decedent’s claim for

personal injuries survives and passes to the personal representative, who may bring an

action for the estate’s benefit. Shinaver v. Szymanski, 14 Ohio St.3d 51, 55, 471 N.E.2d

477 (1984).

       {¶ 18} Ohio’s wrongful death statute, R.C. Chapter 2125, provides for the

recovery of damages by a decedent’s estate when the decedent’s death was caused by the

wrongful acts of another. R.C. 2125.02(A)(1) states, in relevant part:

6.
              * * * a civil action for wrongful death shall be brought in the name

       of the personal representative of the decedent for the exclusive benefit of

       the surviving spouse, [and] the children, * * * all of whom are rebuttably

       presumed to have suffered damages by reason of the wrongful death, and

       for the exclusive benefit of the other next of kin of the decedent.

       {¶ 19} R.C. 2125.03(A)(1) provides, in pertinent part:

              [t]he amount received by a personal representative in an action for

       wrongful death under sections 2125.01 and 2125.02 of the Revised Code,

       whether by settlement or otherwise, shall be distributed to the beneficiaries

       or any one or more of them. The court that appointed the personal

       representative * * * shall adjust the share of each beneficiary in a manner

       that is equitable, having due regard for the injury and loss to each

       beneficiary resulting from the death and for the age and condition of the

       beneficiaries.

       {¶ 20} The decision as to how to allocate wrongful death proceeds rests in the

sound discretion of the trial court. Estate of Haralson, 6th Dist. Sandusky No. S-97-041,

1998 WL 102207, *2 (Feb. 27, 1998). This decision will not be reversed on appeal,

absent an abuse of discretion. Id. An abuse of discretion is more than an error of law or

judgment; it implies an attitude by the court which is arbitrary, unreasonable or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983).



7.
       {¶ 21} A review of the record shows the probate court decided the settlement

proceeds should be characterized predominantly as and for the survival claim, and to a

small degree, as and for the wrongful death claim. In the probate court’s 23-page

judgment entry, the court made detailed findings and set forth the evidence which

impacted its allocation of the settlement proceeds, although the court recognized there

was “an overall lack of information surrounding the underlying nature of how the

asbestos settlements * * * were arrived at.” The court observed that “all parties * * *

have been impacted to some degree by Eddie’s death.” The court determined “the far

greater weight of the evidence suggested that the initiation of the asbestos related

litigation by Eddie in September, 2011 was in the nature of an action for pain-and-

suffering.” The court stated “[i]n September, 2011 -- after nine and one half years of

enduring surgeries, cancer treatments, and observed and undisputed pain and suffering --

Eddie began the process of seeking compensation for the pain-and-suffering he had

endured to that point.” The court found, inter alia, “a far greater percentage of these

proceeds are in the nature of a survival claim - particularly given the amount of evidence

provided at the May 17, 2021 hearing relative to Eddie’s illness and treatments over a

nine year period of time as compared to the amount of evidence supporting a wrongful

death classification.”

       {¶ 22} We find no abuse of discretion. The probate court’s comprehensive

conclusions were based on and supported by the law, the record and the evidence. The

probate court’s decision was equitable, reasonable and justified. Accordingly, appellant’s

assignment of error is not well-taken.

8.
       {¶ 23} The May 27, 2021 judgment of the Wood County Court of Common Pleas,

Probate Division, is affirmed. Appellant is ordered to pay the costs of this appeal pursuant

to App.R. 24.

                                                                      Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Myron C. Duhart, P.J.                                      JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE



           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




9.